Citation Nr: 1731497	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected epilepsy.

2.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before an Acting Veterans Law Judge (VLJ)        in April 2012 who is no longer employed at the Board.  The Veteran elected    another hearing and a videoconference hearing was subsequently held before the undersigned VLJ in December 2013.  Transcripts of both hearings are of record.  

This matter was previously remanded in May 2014 and March 2015 for additional development, which has been completed.  At those times, the issue of entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome (IBS) and gastroenteritis, was also remanded. However, service connection for IBS was granted by an October 2016 rating decision and that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element    of service connection, appeal could not concern logically down-stream element of disability rating).  

The Board also notes that the issue of entitlement to service connection for pharyngitis was remanded by a March 2017 Board decision, but has not yet returned to the Board.  As such, it will not be addressed at this time and will be the subject of a later Board decision if necessary. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current hearing loss is not related to service or caused or aggravated by his service-connected epilepsy.

2.  The most probative evidence indicates that the Veteran's current bilateral eye condition is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have   not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2016).

2.  The criteria for establishing entitlement to service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters dated July 2009 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service personnel records, service treatment records, post service treatment records, and VA examination reports are of record, as are transcripts of the Veteran's Travel Board and videoconference hearings.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board further notes that actions requested in the prior remand have been undertaken. In this regard, the Veteran was afforded VA examinations, an addendum opinion was provided regarding his claim for a bilateral eye condition, and updated VA treatment records were obtained.  Additionally, in a letter dated March 2015, the RO asked the Veteran to provide names and addresses of all medical care providers who treated him for his claimed disabilities and authorization and release forms for treatment records were provided to him.  In an April 2015 written statement submitted by the Veteran, he stated that he had no further private treatment records beyond those already submitted to VA in support of his claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service      until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Furthermore, service connection may be established for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R.    § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss

The Veteran contends that his hearing loss is related to his military service, or alternatively to his service-connected epilepsy.

The determination of whether the Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered     by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet   the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown,     5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

As an initial matter, the Board notes that the Veteran has been shown to suffer from a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 as noted on the May 2015 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service or a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran's service treatment records include a May 1991 enlistment audiogram, a May 1992 reference audiogram, and a November 1994 flying class qualification 
audiogram, at which times auditory thresholds were recorded, all of which document normal hearing pursuant to 38 C.F.R. § 3.385.  In this regard, the 1991 enlistment audiogram revealed pure tone thresholds of 10, 5, 5, 0, and 0 decibels in the right     ear and pure tone thresholds in the left ear of 0, 0, 0, 10, and 5 decibels at 500,      1000, 2000, 3000, and 4000 Hertz (specified frequencies), respectively. The 1992 audiogram revealed pure tone thresholds of 10, 5, 5, 5, and 0 decibels in the right ear and pure tone thresholds of 5, 0, 5, 10, and 0 decibels in the left ear at the specified frequencies.  Further, the 1994 audiogram revealed pure tone thresholds of 10, 0, 0, 0, and 0 decibels in the right ear and pure tone thresholds of 0, 0, 0, 10, and 0 decibels    in the left ear at the specified frequencies.  The Board notes that in January 1997 the Physical Evaluation Board recommended the Veteran for discharge as he was found unfit to serve due to epilepsy; a separation audiogram is not contained in the record.  Post service VA treatment records are silent for any complaints, treatment or diagnosis of hearing loss.  

The Veteran first underwent a VA audiology examination in connection with         his claim in January 2011.  At that time, puretone thresholds at the specified frequencies were 20 decibels or less for both ears, and speech recognition scores were 100 percent bilaterally.  Although the ear disease examiner opined the Veteran's hearing loss was related to service, the audiological examiner, and the audiometric findings, indicate that the Veteran's hearing was within normal limits bilaterally.  38 C.F.R. § 3.385.  

In sum, there is no competent evidence of bilateral hearing loss disability during service or within one year following discharge from service.  Accordingly, competent evidence linking the current hearing loss with service or a service connected disability is required to establish service connection.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran has alleged that his hearing loss is related to service or that his service-connected epilepsy either causes or aggravates his bilateral hearing loss. 


The Veteran underwent a VA audiology examination in October 2014, revealing  pure tone thresholds consistent with a disability pursuant to 38 C.F.R. § 3.385.  However, the examiner determined that the test results were not valid as the results were inconsistent with speech reception thresholds, acoustic reflexes, and speech discrimination ability scores.  Further, the examiner stated that when compared with the 2011 VA audiology examination, the results are significantly elevated and the Veteran's reliability was considered fair to poor.  The examiner determined that the test results were considered as non-organic hearing loss and retest was required to determine the appropriate hearing threshold levels. 

The Veteran underwent a VA audiology examination in May 2015.  The 2015 audiogram revealed pure tone thresholds of 35, 30, 35, 40, and 40 decibels in the right ear and pure tone thresholds of 30, 35, 30, 30, and 30 decibels in the left ear    at the specified frequencies.  The examiner diagnosed sensorineural hearing loss bilaterally and opined that the Veteran's current hearing loss was less likely than not related to his service.  The examiner explained that while the Veteran's military occupational specialty was associated with high probability noise exposure, review of his service treatment records document no shift in hearing from induction to separation.  Therefore, the examiner concluded that the Veteran's current hearing loss was less likely than not related to his service.  

The May 2015 examiner also opined that due to the many causes of epilepsy (congenital, chemical, trauma, etc.), it is difficult to determine if hearing is affected without significant neurological evidence.  The examiner further stated that the Veteran's service treatment records do not mention hearing problems with respect     to his seizures and the examiner recommended the question of hearing loss secondary to seizures be directed to a neurology specialist as more examination would be needed other than audiometry alone to determine a causal link.  

In June 2015, the RO requested an addendum opinion from the May 2015 examiner, which was provided in December 2015.  In December 2015, the examiner stated that her May 2015 opinion regarding hearing loss as directly related to military service has not changed.  As to secondary service connection, the examiner stated that after literature review, no resources indicated a link between epilepsy and hearing loss.  Citing to medical literature, the examiner stated that given the fact that epilepsy is a cerebral disorder rather than a peripheral disorder as is hearing loss, and given that no research was located during literature review to support         a link between epilepsy and hearing loss, she opined that the Veteran's current hearing loss was less likely than not secondary to the Veteran's service-connected epilepsy.  She further stated that as with the connection between hearing loss and epilepsy being unsubstantiated in literature review, there also was no research        to indicate a link between epilepsy and worsening hearing loss.  Therefore, the Veteran's hearing loss was less likely than not permanently worsened beyond natural progression (as opposed to temporary exacerbations) by his service-connected epilepsy.  The examiner remarked that as epilepsy is a neurological disorder, any further discussion regarding the Veteran's epilepsy with respect to hearing loss should be directed for neurological or otoneurological referral. Based on this remark, the RO requested an addendum opinion from a neurologist in regards to the Veteran's secondary service connection claim.

An addendum opinion was obtained in April 2016 from a VA neurologist, who opined that the Veteran's hearing loss was less likely than not related to his service-connected epilepsy.  As her rationale, the examiner stated that the Veteran was diagnosed with complex partial seizure disorder with secondary generalization when seen by neurology in 1996 while in service.  She further stated that during that visit, no mention of hearing loss or association with hearing loss was made or noted in the Veteran's [service treatment] records.  After reviewing neurology literature, the neurologist remarked that there are no articles to indicate or support a link between epilepsy and hearing loss.  She also stated that pathophysiology of epilepsy is an abnormal, recurrent discharge of cerebral neurons due to various reasons; [epilepsy] is a central nervous system disorder and hearing loss is a peripheral disorder.  Thus, she opined that the Veteran's hearing loss was less likely than not secondary to his epilepsy.  Because the examiner failed to provide a rationale as to direct service connection and did not address aggravation, the RO requested an addendum opinion.  



In October 2016, an audiologist stated that a thorough opinion from both audiology and neurology had been provided to the best of the examiners' ability and if a second opinion was sought, a request for an additional opinion would need to be sent to another facility.  

Subsequently, in October 2016 another opinion was obtained.  The physician reviewed the claims file and stated that he was in agreement with previous examiners.  He opined that the Veteran's current bilateral hearing loss was less likely than not related to any incident in service, to include the noise exposure therein and is also less likely than not caused by or permanently worsened beyond normal progression (aggravated) by his service-connected epilepsy. The examiner explained that the Veteran's service treatment records show that he entered service with no history or physical evaluation finding of hearing loss and he denied a history of hearing loss on his November 1994 audiogram, which again showed normal hearing.  He stated that the Veteran's service treatment records document his diagnosis with a seizure disorder during his active duty service, but the Veteran did not complain of hearing loss during his active duty service, including his evaluation for seizure disorder, and all audiograms during his service showed normal hearing bilaterally, without significant threshold shift (10 to 15 decibels)     in the specified frequencies.  

The examiner stated that a limited review of the literature did not find a causal or permanent worsening beyond normal progression (aggravation) association between hearing loss and epilepsy/seizure disorder, including partial complex seizures, except for the possibility of confusing loss of hearing with just not hearing during the [epileptic] episode, without obvious loss of consciousness, unique to absence seizures that involve a period of altered behavior and consciousness, for which the patient is later found to be amnestic. The examiner stated that this sounds very similar to the Veteran's April 2012 Travel Board testimony where the Veteran described his hearing loss by stating "But it's like my wife, she accuses me of not listening to herm and it's not because she's my wife, it's because you know, she'll sit there and speak to me and I didn't hear her say something.  I actually have to ask her, because it sounds like she's mumbling...The phone will ring and she'll come home and she'll say, "Why didn't you answer the phone?"  I'll say, "I didn't hear it.""

In summary, the examiner stated that the Veteran entered military service without evidence of hearing loss pre-existing his service and his hearing was documented   to be normal through his military service, without significant threshold shift in      the specified frequencies.  Further, the examiner stated that the Veteran did not complain of hearing loss during service.  The examiner further stated that although the Veteran received a positive opinion for service connection of his claimed bilateral hearing loss in January 2011, he still had normal hearing. The examiner remarked that a limited review of the literature did not find a causal link between permanent worsening beyond normal progression (aggravation) association between hearing loss and epilepsy/seizure disorder, including partial complex seizures. He also stated that there is a definite possibility that a perceived hearing disorder could be associated by the Veteran with his just not recalling hearing conversation or sounds during one of his "lapse episodes" without obvious loss of consciousness, 
unique to absence seizures that involve a period of altered behavior and consciousness, for which the patient is later found to be amnestic.  The examiner stated that this would not be actual hearing loss and that the Veteran's currently diagnosed mild bilateral hearing loss is consistent with age-related sensorineural hearing loss (presbycusis).  Therefore, the examiner concluded, in agreement with the previous examiners, the Veteran's claimed bilateral hearing loss is less likely than not related to any incident      in service, to include noise exposure therein, and is less likely than not caused by or aggravated by his service-connected epilepsy.

As this opinion was provided following a thorough review of the claims file, and included a detailed rationale that cited to medical literature, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22    Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative    value of a medical opinion).  Conversely, the only favorable opinion of record regarding hearing loss was rendered when the Veteran did not suffer from a       hearing loss disability and provided insufficient rationale for the conclusion    reached.  Accordingly, it is afforded little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support       its conclusion with an analysis that the Board can consider and weigh against   contrary opinions.").

To the extent the Veteran believes that his current bilateral hearing loss is related to service or to his service-connected epilepsy, as a lay person he has not shown that      he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence          to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology hearing loss are matters not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.     The Board finds the opinion of the October 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the competent and probative evidence indicates that the Veteran did not have a hearing loss disability consistent with 38 C.F.R. § 3.385 in service or for many years thereafter, and that his current bilateral hearing loss disability is not related to military service, or caused or aggravated by his service-connected epilepsy.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for bilateral hearing loss is denied.  

B.  Bilateral Eye Condition

The Veteran contends that his bilateral eye condition is related to his military service, to include exposure to sun and sand during his Gulf War service.  In this regard, the Veteran testified that he had daily eye problems, which he believed    were caused in service due to exposure to tear gas and environmental hazards while serving in the Persian Gulf.  He noted that, until recently, he did not have the funds to purchase health insurance, and therefore, did not undergo any treatment for this condition.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral vitreous floaters of the eyes during the October 2014 VA examination.  Thus, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran was afforded VA examination in connection with his claim in October 2014.  At that time, the examiner diagnosed bilateral vitreous floaters and opined that the Veteran's bilateral vitreous floaters were not caused by or a result of        any service-connected issues because vitreous floaters are a result of the natural development of the eyes.  Furthermore, the examiner stated that there are no eye conditions resulting from any service-connected issues as the Veteran has no     other eye conditions.  

In April 2015, the examiner clarified his previous opinion and stated that vitreous floaters are not a congenital condition, but instead result from the aging process.  The examiner opined that the Veteran's vitreous floaters were not related to his claimed exposure during his Gulf War service, including sun and/or sand exposure, or any other service-related claims because vitreous floaters are a result of the aging process.  Furthermore, the examiner stated that there are no eye conditions resulting from any service issues as the Veteran has no other eye conditions.  

In November 2016, in response to the RO's request, an advanced practice registered nurse stated that she attached what was discussed with the current VA Optometrist at the VA facility who reviewed the Veteran's case, as the previous [April 2015] examiner was no longer with the VA facility.  In this regard, the examiner stated that the [previous April 2015] examiner clearly stated that the floaters were not congenital, but rather a naturally occurring age associated process and on this reasoning, the opinion provided was the same as the previous April 2015 examiner's opinion.  


As the April 2015 and November 2016 opinions were provided following a thorough review of the claims file and included a detailed rationale, the Board finds these opinions are entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet.       App.  at 302-04.  There is no medical opinion to the contrary.

To the extent the Veteran believes that his current bilateral vitreous floaters are related to service, as a lay person he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376.  In this regard, there are multiple different types of eye conditions and causes for such.  Thus, the diagnosis   and etiology of an eye condition is a matter requiring medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his eye condition is not competent medical evidence.  The Board finds the April 2015 and November 2016  VA examiners' opinions to be significantly more probative than the Veteran's lay assertions.

In sum, the competent and probative evidence indicates that the Veteran's currently diagnosed bilateral eye condition is not related to his military service. Additionally, as the Veteran has been diagnosed with a known eye disability, the provisions of 38 C.F.R. § 3.317 pertaining to presumptive service connection for undiagnosed illnesses is not for application.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim and service connection for a bilateral eye condition is denied.  

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not for application and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral eye condition is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


